Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-13 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102018000006233, filed on June 12, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2019 has been received and considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The "axis S" as disclosed in para. 0028, line 12.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number "9" as shown in Fig. 4-6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Formann et al. (EP 1227022 A2, provided with translation).
Regarding claim 1, Formann teaches (Fig. 4-5): A trolley comprising: a frame (33); a plurality of rolls (36) connected to the frame (para. 0029, lines 278-280) and configured to rest and roll on a guide (8, 9) defining a direction of movement; a suspending arm (32) configured to support a transporting unit 
The rotation limiting device is given its broadest reasonable interpretation and has been construed as a spring element configured to counteract a transverse oscillation of the hanger around the hinge pin.  The spring element is selectively operable because the spring only engages when a rotation of the suspending arm occurs, and doesn’t limit rotation at all times. Further, the user can select a route that enables the suspending arm to rotate, such as an incline or a curve on the track, at which the spring element limits the rotation. 
Regarding claim 2, Formann teaches the elements of claim 1, as stated above. Formann further teaches (Fig. 4): the rotation limiting device (64) is selectively operable for blocking the rotation of the suspending arm (32) with respect to the frame (33) (para. 0045, lines 412-414). 
The limitation that the rotation limiting device selectively blocks the rotation of the suspending arm is met because as the restoring force of the spring exceeds the rotational force of the suspending arm, the rotation is effectively blocked. 
Regarding claim 5, Formann teaches the elements of claim 1, as stated above. Formann further teaches (Fig. 3 and 8): the frame (33) supports a clamp (41) configured for coupling to a hauling cable (5) (para. 0044, line 405).
Regarding claim 6, Formann teaches the elements of claim 1, as stated above. Formann further teaches (Fig. 4-5): the plurality of rolls (36) are configured to rest and roll on each of a plurality of supporting cables (3, 4) (para. 0029, lines 277-279; Fig. 4) and on a plurality of rails (8, 9) (Fig. 5). 
Regarding claim 9, Formann teaches (Fig. 4-5): A transportation system comprising: a transporting unit (para. 0001, line 13); a guide (8, 9) defining a direction of movement; and a trolley (Fig. 5) including a frame (33), a plurality of rolls (36) supported by the frame (33) and configured to rest and roll on the guide (8, 9), a suspending arm (32) configured to support the transporting unit in a suspended configuration (para. 0028, lines 268-269), wherein the suspending arm (32) is configured to pivot constrained relative to the frame (33) about an axis parallel to the direction of movement between a first angular position and a second angular position (para. 0028, lines 270-271), a and a rotation limiting device (64) selectively operable to limit a rotation of the suspending arm (32) with respect to the frame (para. 0045, lines 412-414; Fig. 4).  
The rotation limiting device is given its broadest reasonable interpretation and has been construed as a spring element configured to counteract a transverse oscillation of the hanger around the hinge pin.  The spring element is selectively operable because the spring only engages when a rotation of the suspending arm occurs, and doesn’t limit rotation at all times. Further, the user can select a route that enables the suspending arm to rotate, such as an incline or a curve on the track, at which the spring element limits the rotation. 
Regarding claim 10, Formann teaches the elements of claim 9, as stated above. Formann further teaches (Fig. 4): the rotation limiting device (64) is selectively operable for blocking the rotation of the suspending arm (32) with respect to the frame (33) (para. 0045, lines 412-414). 
Regarding claim 11, Formann teaches the elements of claim 9, as stated above. Formann further teaches (Fig. 2 and 4-5): a first portion (annotated Fig. 2 below) configured as a cable transportation system (3-5) including two supporting cables (3, 4); and a second portion (annotated Fig. 2 below) configured as a rail transportation system (8-11) including at least a pair of rails (8, 9), wherein the first portion is at least one of upstream and downstream of the second portion (annotated Fig. 2 below), and 
Regarding claim 12, Formann teaches the elements of claim 11, as stated above. Formann further teaches (Fig. 2): the first portion (annotated Fig. 2 below) configured as a cable transportation system (3-5) including a hauling cable (5) to move the trolley on the two supporting cable (3, 4).



    PNG
    media_image1.png
    550
    546
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Formann et al. (EP 1227022 A2, provided with translation), in view of Doergerd et al. (WO 2015/077806 A1, provided with translation).
Regarding claim 7, Formann teaches the elements of claim 1, as stated above. Formann does not explicitly teach that the rolls are motorized. However, Doergerd teaches (para. 0037, lines 208-209): means of drive motors that drive the carrying vehicles. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Formann to use drive motors instead of traction ropes, as taught by Doergerd, in order to design a stable curved path for the trolley with minimal oscillation, which can arise from the use of traction ropes. 

Allowable Subject Matter
Claims 3-4, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims. Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3 and its depending claim 4, the prior art fails to teach that the rotation limiting device comprises a pin supported by the suspending arm, the pin being moveable between an extracted 
Regarding claim 8, the prior art fails to teach a pin supported by the suspending arm, the pin being moveable between an extracted position wherein the pin limits a rotation of the suspending arm with respect to the frame and a retracted position wherein the pin does not limit the rotation of the suspending arm with respect to the frame. While Formann et al. (EP 1227022 A2) teaches a spring element (64) that may be interpreted as the rotation limiting device, the examiner finds no obvious reason to replace the device with a retractable pin that limits the rotation of the suspending arm relative to the frame. Such a modification would require improper hindsight reasoning.
Regarding claim 13, the prior art fails to teach that the rotation limiting device of the trolley is not operable to limit the rotation of the suspending arm with respect to the frame and during a movement of the trolley along the second portion, the rotation limiting device of the trolley is operable to limit the rotation of the suspending arm with respect to the frame. While Formann et al. (EP 1227022 A2) teaches a spring element (64) that may be interpreted as the rotation limiting device, the examiner finds no obvious reason to modify the device to be operable to limit the rotation of the suspending arm relative to the frame in the second portion but not the first portion. Such a modification would require improper hindsight reasoning.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-10471971-B2: Teaches a frame 15 with a hanger 35, a lever and an array of lever points 30 to be selected as a function of the slope of the zipline; plunger pins 71 may be set to protrude through any pair of lever points 30.
US-20200054952-A1: Teaches a trolley 104 traveling on a rail 102, a sway limiter 116 to limit the sway of a support arm 120 about the pivot point 114. 
US-20200239034-A1: Teaches a cable transportation system comprising an upstream and downstream stations, a tilting angle R of the supporting arm, and an alarm device for detecting when the tilting angle is exceeded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617